Citation Nr: 1001536	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-15 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to 
August 1945.  He died in August 2005; the appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the RO.  

In the November 2009 Informal Hearing Presentation, the 
appellant also filed claims for clear and unmistakable error 
(CUE) in a December 1946 rating decision for failing to rate 
the fracture of the ulna (MG VII and VIII) and CUE in a June 
1953 rating decision for failure to assign an effective date 
prior to April 9, 1953 for the award of a 30 percent rating 
for the MG III.  As these claims have yet to be addressed by 
the RO, the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reflects that a remand of the claim is 
warranted, even though such will, regrettably, further delay 
a final decision on the claim on appeal.  

In the context of a claim for DIC benefits, the United States 
Court of Appeal for Veterans Claims (Court) has held that 
section 5103(a) notice must be tailored to the claim.  See 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice 
should include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Id.

In this case, the VCAA letter did not specifically mention 
the Veteran's service-connected eventration of the right 
hemidiaphragm, residual injury due to gunshot wound of the 
pleural cavity, gunshot wound of muscle group III (right 
side), gunshot wound of muscle group XXI (right side), 
incomplete paralysis of the right ulnar nerve and scars of 
the right and left forearm due to gunshot wound of the 
supracapular area; nor did the letter provide an explanation 
of how to substantiate a claim for cause of death based on 
these previously service-connected disabilities.  

On the Local Registrar's Certification of Death, dated 
September [redacted], 2005, signed by the Local Registrar of Vital 
Records, and based on information provided by M.Y., M.D., 
chronic renal failure and nephrosclerosis were listed as the 
immediate causes of death.  Aneurysm, heart disease, a 
fibrillation and abdominal pain were listed as other 
significant contributory conditions.  On the actual 
Certificate of Death filed on September [redacted], 2005, and signed 
by the same physician (M.Y., M.D.), end stage renal failure 
was listed as the immediate cause of death.  "Prior chest 
wound/trauma (service related)", aneurysm and abdominal pain 
are listed as other significant contributory conditions.  

Private records and the March 2007 VA examination opinion 
focus on a relationship between hepatitis C/cirrhosis of the 
liver and renal failure which led to the Veteran's death.  It 
appears in the service treatment records that in October 
1944, the Veteran was cross matched for a possible blood 
donation; but it is unclear whether a transfusion was 
actually required.  It has been suggested that this 
transfusion lead to the development of the renal disease that 
caused the Veteran's death.  However, other records, 
including a December 2001 medical report note that during his 
lifetime, the Veteran "consumed a prodigious quantity of 
alcohol during his life."  Further, the available medical 
opinions/evidence did not specifically address whether the 
Veteran's service-connected disabilities caused or 
"contributed substantially or materially" to cause his 
death.  See 38 C.F.R. § 3.312.  The Board notes such 
conditions as aneurysm, heart disease, a fibrillation, 
abdominal pain and prior chest wound/trauma (service related) 
were listed as other significant contributory conditions on 
the death certificates.  A relationship between the 
disabilities causing the Veteran's death and his service-
connected disabilities was not fully addressed. 

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination." Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, 
the Board finds that a more contemporaneous VA examination 
opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should provide the appellant, 
and her representative, with an 
appropriate new VCAA notice letter that 
includes (a) a specific statement of the 
conditions for which the Veteran was 
service-connected at the time of his 
death (eventration of the right 
hemidiaphragm, residual injury due to 
gunshot wound of the pleural cavity, 
gunshot wound of muscle group III (right 
side), gunshot wound of muscle group XXI 
(right side), incomplete paralysis of the 
right ulnar nerve and scars of the right 
and left forearm due to gunshot wound of 
the supracapular area); (b) an 
explanation of the evidence and 
information required to substantiate the 
cause of death claim based on the 
Veteran's previously service-connected 
eventration of the right hemidiaphragm, 
residual injury due to gunshot wound of 
the pleural cavity, gunshot wound of 
muscle group III (right side), gunshot 
wound of muscle group XXI (right side), 
incomplete paralysis of the right ulnar 
nerve and scars of the right and left 
forearm due to gunshot wound of the 
supracapular area; and, (c) an 
explanation of the evidence and 
information required to substantiate the 
cause of death claim based on any 
conditions not yet service-connected, 
notably Hepatitis C and Cirrhosis of the 
Liver.  See Hupp, supra.  The corrective 
VCAA letter should also comply with all 
other legal guidance.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)

2.  Thereafter, the Veteran's claims file 
should be reviewed by a VA physician for 
an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that the 
Veteran's disabilities caused or 
contributed to cause his death.  The 
examiner is requested to determine 
whether the Veteran was given a blood 
transfusion in service.  If it is found 
that the Veteran had a transfusion, the 
physician should opine whether it is at 
least as likely as not that the blood 
transfusion, as opposed to any other 
factor, resulted in the renal disorders 
that caused the Veteran 's death.  The 
complete rationale for all opinions 
expressed should be set forth in the 
medical opinion.  The Veteran's claims 
folder must be made available to the 
physician issuing the opinion for review 
of the case. A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.

3.  After completion of the above and any 
other additional development deemed 
necessary, the appellant's claim for 
service connection for cause of the 
Veteran's death should be readjudicated.  
If the determination remains adverse to 
the appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

